Name: Commission Implementing Decision (EU) 2016/417 of 17 March 2016 excluding from European Union financing certain expenditure incurred by the Member States under the European Agricultural Guarantee Fund (EAGF) and under the European Agricultural Fund for Rural Development (EAFRD) (notified under document C(2016) 1509)
 Type: Decision_IMPL
 Subject Matter: EU finance;  agricultural policy;  economic geography
 Date Published: 2016-03-22

 22.3.2016 EN Official Journal of the European Union L 75/16 COMMISSION IMPLEMENTING DECISION (EU) 2016/417 of 17 March 2016 excluding from European Union financing certain expenditure incurred by the Member States under the European Agricultural Guarantee Fund (EAGF) and under the European Agricultural Fund for Rural Development (EAFRD) (notified under document C(2016) 1509) (Only the Danish, Dutch, English, Finnish, French, German, Greek, Italian, Lithuanian, Polish, Portuguese, Romanian, Spanish, Swedish texts are authentic) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1306/2013 of the European Parliament and of the Council of 17 December 2013 on the financing, management and monitoring of the common agricultural policy and repealing Council Regulations (EEC) No 352/78, (EC) No 165/94, (EC) No 2799/98, (EC) No 814/2000, (EC) No 1290/2005 and (EC) No 485/2008 (1), and in particular Article 52 thereof, After consulting the Committee on the Agricultural Funds, Whereas: (1) In accordance with Article 31 of Council Regulation (EC) No 1290/2005 (2) and as from 1 January 2015 in accordance with Article 52 of Regulation (EU) No 1306/2013 the Commission is to carry out the necessary verifications, communicate to the Member States the results of those verifications, take note of the comments of the Member States, initiate a bilateral discussion so that an agreement may be reached with the Member States in question, and formally communicate its conclusions to them. (2) The Member States have had an opportunity to request the launch of a conciliation procedure. That opportunity has been used in some cases and the reports issued on the outcome have been examined by the Commission. (3) In accordance with Regulation (EU) No 1306/2013, only agricultural expenditure which has been incurred in a way that has not infringed Union law may be financed. (4) In the light of the verifications carried out, the outcome of the bilateral discussions and the conciliation procedures, part of the expenditure declared by the Member States does not fulfil this requirement and cannot, therefore, be financed under the EAGF and the EAFRD. (5) The amounts that are not recognised as being chargeable to the EAGF and the EAFRD should be indicated. Those amounts do not relate to expenditure incurred more than 24 months before the Commission's written notification of the results of the verifications to the Member States. (6) As regards the cases covered by this decision, the assessment of the amounts to be excluded on grounds of non-compliance with Union law was notified by the Commission to the Member States in a summary report on the subject. (7) This Decision is without prejudice to any financial conclusions that the Commission may draw from the judgments of the Court of Justice of the European Union in cases pending on 31 December 2015, HAS ADOPTED THIS DECISION: Article 1 The amounts set out in the Annex and related to expenditure incurred by the Member States' accredited paying agencies and declared under the EAGF or the EAFRD shall be excluded from Union financing. Article 2 This Decision is addressed to the Kingdom of Belgium, the Kingdom of Denmark, the Federal Republic of Germany, the Hellenic Republic, the Kingdom of Spain, the French Republic, the Italian Republic, the Republic of Lithuania, the Kingdom of the Netherlands, the Republic of Austria, the Republic of Poland, the Portuguese Republic, Romania, the Republic of Finland, the Kingdom of Sweden, the United Kingdom of Great Britain and Northern Ireland. Done at Brussels, 17 March 2016. For the Commission Phil HOGAN Member of the Commission (1) OJ L 347, 20.12.2013, p. 549. (2) Council Regulation (EC) No 1290/2005 of 21 June 2005 on the financing of the common agricultural policy (OJ L 209, 11.8.2005, p. 1). ANNEX Budget Item: 05070107 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact DE Starch 2003 Reimbursement following judgment in case T-557/13 FLAT RATE 10,00 % EUR 1 901 395,66 0,00 1 901 395,66 Starch 2004 Reimbursement following judgment in case T-557/13 FLAT RATE 10,00 % EUR 1 883 474,60 0,00 1 883 474,60 Starch 2005 Reimbursement following judgment in case T-557/13 FLAT RATE 10,00 % EUR 2 408 081,08 0,00 2 408 081,08 Total DE: EUR 6 192 951,34 0,00 6 192 951,34 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact GR Cross Compliance 2009 Reimbursement following judgment in case T-107/14 FLAT RATE 2,00 % EUR 4 936 572,90 55 807,14 4 880 765,76 Cross Compliance 2010 Reimbursement following judgment in case T-107/14 FLAT RATE 2,00 % EUR 547,38 751,51  204,13 Other Direct Aid  Article 69 of Regulation (EC) No 1782/2003  except Ovine and Bovine 2007 Reimbursement following judgment in case T-241/13 ONE OFF EUR 358 518,51 0,00 358 518,51 Other Direct Aid  Article 69 of Regulation (EC) No 1782/2003  except Ovine and Bovine 2008 Reimbursement following judgment in case T-241/13 ONE OFF EUR  12,58 0,00  12,58 Other Direct Aid  Article 69 of Regulation (EC) No 1782/2003  except Ovine and Bovine 2009 Reimbursement following judgment in case T-241/13 ONE OFF EUR 1 066,26 0,00 1 066,26 Total GR: EUR 5 296 692,47 56 558,65 5 240 133,82 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact NL Irregularities 2007 Reimbursement following judgment in case T-126/14 ONE OFF EUR 4 703 231,78 0,00 4 703 231,78 Total NL: EUR 4 703 231,78 0,00 4 703 231,78 Currency Amount Deductions Financial Impact EUR 16 192 875,59 56 558,65 16 136 316,94 Budget Item: 05040501 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact FI Rural Development EAFRD Axis 1+3  Investment orientated measures (2007-2013) 2009 Reimbursement following judgment in case T-124/14 ONE OFF EUR 32 799,76 0,00 32 799,76 Rural Development EAFRD Axis 1+3  Investment orientated measures (2007-2013) 2010 Reimbursement following judgment in case T-124/14 ONE OFF EUR 255 575,05 0,00 255 575,05 Rural Development EAFRD Axis 1+3  Investment orientated measures (2007-2013) 2011 Reimbursement following judgment in case T-124/14 ONE OFF EUR 301 891,12 0,00 301 891,12 Rural Development EAFRD Axis 1+3  Investment orientated measures (2007-2013) 2012 Reimbursement following judgment in case T-124/14 ONE OFF EUR 337 561,65 0,00 337 561,65 Total FI: EUR 927 827,58 0,00 927 827,58 GR Cross Compliance 2010 Reimbursement following judgment in case T-107/14 FLAT RATE 2,00 % EUR 201 962,44 0,00 201 962,44 Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2009 Reimbursement following judgment in case T-346/13 FLAT RATE 2,00 % EUR 959 020,82 0,00 959 020,82 Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2010 Reimbursement following judgment in case T-346/13 FLAT RATE 2,00 % EUR 992 833,01 0,00 992 833,01 Total GR: EUR 2 153 816,27 0,00 2 153 816,27 Currency Amount Deductions Financial Impact EUR 3 081 643,85 0,00 3 081 643,85 Budget Item: 6701 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact BE Irregularities 2012 Clearance of accounts ONE OFF EUR  9 601 619,00 0,00  9 601 619,00 Irregularities 2006 Non-reporting of interest (2006) ONE OFF 0,00 % EUR  3 717 323,80 0,00  3 717 323,80 Irregularities 2007 Non-reporting of interest (2007) ONE OFF 0,00 % EUR  1 331,61 0,00  1 331,61 Total BE: EUR  13 320 274,41 0,00  13 320 274,41 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact DK Fruit and Vegetables  Operational Programmes 2011 Recognition and Operational programmes: VMP and PO main activities checks FLAT RATE 5,00 % EUR  153 323,91  7 977,91  145 346,00 Fruit and Vegetables  Operational Programmes 2012 Recognition and Operational programmes: VMP and PO main activities checks FLAT RATE 5,00 % EUR  98 614,78 0,00  98 614,78 Fruit and Vegetables  Operational Programmes 2013 Recognition and Operational programmes: VMP and PO main activities checks FLAT RATE 5,00 % EUR  1 638,51 0,00  1 638,51 Fruit and Vegetables  Operational programmes incl. withdrawals 2014 Recognition and Operational programmes: VMP and PO main activities checks FLAT RATE 5,00 % EUR  409,20 0,00  409,20 Fruit and Vegetables  Operational Programmes 2011 Recognition PO ONE OFF EUR  159 558,14 0,00  159 558,14 Total DK: EUR  413 544,54  7 977,91  405 566,63 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact DE Certification 2010 Not recovered financial errors from previous years ONE OFF EUR  7 427,16 0,00  7 427,16 Certification 2011 Not recovered financial errors from previous years ONE OFF EUR  84,61 0,00  84,61 Certification 2012 Not recovered financial errors from previous years ONE OFF EUR  363,89 0,00  363,89 Total DE: EUR  7 875,66 0,00  7 875,66 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact ES Irregularities 2007 Application of the new PACA ONE OFF EUR  28 221,44 0,00  28 221,44 Irregularities 2008 Application of the new PACA ONE OFF EUR  19 882,61 0,00  19 882,61 Irregularities 2009 Application of the new PACA ONE OFF EUR  50 479,42 0,00  50 479,42 Irregularities 2010 Application of the new PACA ONE OFF EUR  3 712,91 0,00  3 712,91 Certification 2011 Corrections linked to FY2009 ONE OFF EUR  46 445,53 0,00  46 445,53 Irregularities 2007 Delays in the recovery process ONE OFF EUR  24 376,08 0,00  24 376,08 Irregularities 2008 Delays in the recovery process ONE OFF EUR  17 173,48 0,00  17 173,48 Irregularities 2009 Delays in the recovery process ONE OFF EUR  43 601,28 0,00  43 601,28 Irregularities 2010 Delays in the recovery process ONE OFF EUR  3 207,00 0,00  3 207,00 Irregularities 2007 Interest calculation for FY2006 and FY2007 ONE OFF EUR  23 059,55 0,00  23 059,55 Decoupled Direct Aids 2014 Weaknesses in on-the-spot checks ONE OFF EUR  47 510,41 0,00  47 510,41 Wine  Restructuring 2009 Weakness in a key control: overcompensation of flat rates FLAT RATE 10,00 % EUR  59 660,14 0,00  59 660,14 Wine  Restructuring 2010 Weakness in a key control: overcompensation of flat rates FLAT RATE 10,00 % EUR  1 392 719,07 0,00  1 392 719,07 Wine  Restructuring 2011 Weakness in a key control: overcompensation of flat rates FLAT RATE 10,00 % EUR  2 440 054,08  5,65  2 440 048,43 Wine  Restructuring 2012 Weakness in a key control: overcompensation of flat rates FLAT RATE 10,00 % EUR  13 697 204,46 0,00  13 697 204,46 Wine  Restructuring 2013 Weakness in a key control: overcompensation of flat rates FLAT RATE 10,00 % EUR  16 379 396,64  2 665,74  16 376 730,90 Total ES: EUR  34 276 704,10  2 671,39  34 274 032,71 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact FI Certification 2011 Correction for failure to start recovery procedures ONE OFF EUR  7 835,62 0,00  7 835,62 Certification 2012 Correction for failure to start recovery procedures ONE OFF EUR  11 413,17 0,00  11 413,17 Certification 2013 Correction for failure to start recovery procedures ONE OFF EUR  1 271,91 0,00  1 271,91 Total FI: EUR 20 520,70 0,00 20 520,70 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact FR Irregularities 2009 Amount declared irrecoverable due to bankruptcy of the beneficiary. However, the PA did not participate to the bankruptcy proceedings, due to a late answer ONE OFF EUR  40 352,24 0,00  40 352,24 Irregularities 2009 Debts not valued in the Annex III table, then not recovered due to a decision from the Member State, or where the delays in the recovery procedure are attributable to the Member State ONE OFF EUR  3 268 314,30 0,00  3 268 314,30 Irregularities 2010 Delays in the follow up of pre-debts ONE OFF EUR  4 375 725,65 0,00  4 375 725,65 Irregularities 2010 EAFRD sanctions wrongly calculated or not registered in Annex III table ONE OFF EUR  794,08 0,00  794,08 Irregularities 2010 Financial corrections in relation to EAGF Irregularities: halt in recovery procedures not properly justified and debt not recorded ONE OFF EUR  1 800,42 0,00  1 800,42 Irregularities 2009 FR19: Case where the lack of recovery is attributable to the negligence of the Member State (case no FR/1998/054); FR20: Case having escaped the application of the 50/50 rule due to a wrong PACA reported in the Annex III table (case no SHSP1999900001) ONE OFF EUR  1 904 968,31 0,00  1 904 968,31 Irregularities 2009 Interests not reported in the Annex III table, thus escaping the application of the 50/50 rule ONE OFF EUR  6 370,48 0,00  6 370,48 Cross Compliance 2011 Leniency of the sanctioning system, CY2010 ONE OFF EUR  13 900 346,00  27 800,69  13 872 545,31 Cross Compliance 2012 Leniency of the sanctioning system, CY2011 ONE OFF EUR  5 015 760,00  22 903,73  4 992 856,27 Cross Compliance 2013 Leniency of the sanctioning system, CY2012 ONE OFF EUR  5 883 866,00  26 488,62  5 857 377,38 Irregularities 2010 Negligence in the recovery procedure attributable to the Member State authorities: the Paying agency did not participate to debtors' bankruptcy proceedings ONE OFF EUR  44 471,48 0,00  44 471,48 Irregularities 2009 Non-calculation of interests on recovered amounts (pastry butter) ONE OFF EUR  264 337,54 0,00  264 337,54 Irregularities 2010 Non-calculation of interests on the Pastry butter measure ONE OFF EUR  96 600,46 0,00  96 600,46 Cross Compliance 2011 Non-definition of GAEC, inappropriate on the spot checks for SMR1 and 2 and 5, CY 2010 FLAT RATE 2,00 % EUR  15 999 850,09  287 378,67  15 712 471,42 Cross Compliance 2012 Non-definition of GAEC, inappropriate on the spot checks for SMR1 and 2 and 5, CY 2010 FLAT RATE 2,00 % EUR 2 342,47 0,00 2 342,47 Cross Compliance 2013 Non-definition of GAEC, inappropriate on the spot checks for SMR1 and 2 and 5, CY 2010 FLAT RATE 2,00 % EUR  707,23 0,00  707,23 Cross Compliance 2010 Non-definition of GAEC, inappropriate on the spot checks for SMR1 and 2 and 5, CY 2011 FLAT RATE 2,00 % EUR  167 635,51  8 744,49  158 891,02 Cross Compliance 2011 Non-definition of GAEC, inappropriate on the spot checks for SMR1 and 2 and 5, CY 2011 FLAT RATE 2,00 % EUR  44 605,02  11 415,70  33 189,32 Cross Compliance 2012 Non-definition of GAEC, inappropriate on the spot checks for SMR1 and 2 and 5, CY 2011 FLAT RATE 2,00 % EUR  15 835 116,53  136 742,25  15 698 374,28 Cross Compliance 2013 Non-definition of GAEC, inappropriate on the spot checks for SMR1 and 2 and 5, CY 2011 FLAT RATE 2,00 % EUR  2 104,03  110,28  1 993,75 Cross Compliance 2011 Non-definition of GAEC, inappropriate on the spot checks for SMR1 and 2 and 5, CY 2012 FLAT RATE 2,00 % EUR  253 702,72  11 415,70  242 287,02 Cross Compliance 2012 Non-definition of GAEC, inappropriate on the spot checks for SMR1 and 2 and 5, CY 2012 FLAT RATE 2,00 % EUR  60 987,30  33,15  60 954,15 Cross Compliance 2013 Non-definition of GAEC, inappropriate on the spot checks for SMR1 and 2 and 5, CY 2012 FLAT RATE 2,00 % EUR  15 882 638,43  346 705,47  15 535 932,96 Irregularities 2009 Recovery procedures cancelled for formal reasons, where negligence was attributable to the Member State. ONE OFF EUR  71 193,30 0,00  71 193,30 Total FR: EUR  83 119 904,65  879 738,75  82 240 165,90 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact GB Decoupled Direct Aids 2013 Weaknesses in LPIS and absence of recoveries, CY 2012 FLAT RATE 2,00 % EUR  41 356 361,86 0,00  41 356 361,86 Decoupled Direct Aids 2014 Weaknesses in LPIS and absence of recoveries, CY 2012 FLAT RATE 2,00 % EUR  37 543,55 0,00  37 543,55 Decoupled Direct Aids 2014 Weaknesses in LPIS and absence of recoveries, CY 2013 FLAT RATE 2,00 % EUR  40 099 448,21 0,00  40 099 448,21 Decoupled Direct Aids 2015 Weaknesses in LPIS and absence of recoveries, CY 2014 FLAT RATE 2,00 % EUR  38 524 608,30 0,00  38 524 608,30 Total GB: EUR  120 017 961,92 0,00  120 017 961,92 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact GR Decoupled Direct Aids 2013 Absence of extrapolation of results ONE OFF EUR  6 095,07 0,00  6 095,07 Irregularities 2013 Delays in the recovery procedures and negligence in the follow up of the debts. ONE OFF EUR  203 932,27 0,00  203 932,27 Decoupled Direct Aids 2013 Incorrect application of obvious error ONE OFF EUR  30 000,00 0,00  30 000,00 Decoupled Direct Aids 2013 Incorrect application of sanctions for late claims ONE OFF EUR  985,65 0,00  985,65 Fruit and Vegetables  Exceptional support measures 2011 Non-harvesting operations as of the entry into force of Regulation (EU) No 585/2011  Scope of the on-the-spot checks FLAT RATE 10,00 % EUR  240 659,00 0,00  240 659,00 Decoupled Direct Aids 2013 Weakness in the definition of eligible permanent pasture FLAT RATE 25,00 % EUR  99 103 011,64 0,00  99 103 011,64 Decoupled Direct Aids 2014 Weakness in the definition of eligible permanent pasture, obvious errors and remote sensing OTSC FLAT RATE 10,00 % EUR  30 531 692,80 0,00  30 531 692,80 Decoupled Direct Aids 2014 Weakness in the definition of eligible permanent pasture, obvious errors and remote sensing OTSC ONE OFF EUR  37 163 161,78 0,00  37 163 161,78 Decoupled Direct Aids 2013 Weakness in the remote sensing on-the-spot checks ONE OFF EUR  564 313,10 0,00  564 313,10 Fruit and Vegetables  Exceptional support measures 2011 Withdrawal operations as of the entry into force of Regulation (EU) No 585/2011 FLAT RATE 10,00 % EUR  84 786,51 0,00  84 786,51 Fruit and Vegetables  Exceptional support measures 2011 Withdrawal operations before the entry into force of Regulation (EU) No 585/2011 FLAT RATE 10,00 % EUR  28 125,34 0,00  28 125,34 Total GR: EUR  167 956 763,16 0,00  167 956 763,16 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact IT Cross Compliance 2010 Application of a tolerance, farmers with animals, CY2009 FLAT RATE 5,00 % EUR  65 691,69  10,44  65 681,25 Cross Compliance 2011 Application of a tolerance, farmers with animals, CY2010 FLAT RATE 5,00 % EUR  88 702,46  11,88  88 690,58 Cross Compliance 2009 Application of a tolerance, weaknesses in report of eligibility checks and veterinarian checks, farmers with animals, CY2008 FLAT RATE 5,00 % EUR  2 884 942,56  3 768,57  2 881 173,99 Cross Compliance 2010 Application of a tolerance, weaknesses in report of eligibility checks and veterinarian checks, farmers with animals, CY2009 FLAT RATE 5,00 % EUR  1 389 806,32  3 342,68  1 386 463,64 Cross Compliance 2011 Application of a tolerance, weaknesses in report of eligibility checks and veterinarian checks, farmers with animals, CY2010 FLAT RATE 5,00 % EUR  1 243 958,54  3 694,76  1 240 263,78 Cross Compliance 2010 Application of a tolerance, weaknesses in report of eligibility checks, farmers with animals, CY2009 FLAT RATE 5,00 % EUR  591 374,91  397,18  590 977,73 Cross Compliance 2011 Application of a tolerance, weaknesses in report of eligibility checks, farmers with animals, CY2010 FLAT RATE 5,00 % EUR  649 949,87  218,52  649 731,35 Milk  Quota 2012 Correction of milk levy ONE OFF EUR 229 851,79 229 851,79 0,00 Irregularities 2011 Incorrect reporting in the Annex III table and Negligence in the recovery procedure. ONE OFF EUR  5 470 744,00 0,00  5 470 744,00 Financial audit  Late payments and payment deadlines 2012 Late payment ONE OFF EUR  6 172 870,18  6 305 956,88 133 086,70 Irregularities 2013 Negligence in the recovery procedure ONE OFF EUR  63 891 740,43 0,00  63 891 740,43 Cross Compliance 2009 Previous corrections CY2008 FLAT RATE 2,00 % EUR 0,00  372,46 372,46 Cross Compliance 2009 Previous corrections CY2008 FLAT RATE 5,00 % EUR 0,00  6 991,99 6 991,99 Cross Compliance 2010 Previous corrections CY2009 FLAT RATE 2,00 % EUR 0,00  67,76 67,76 Cross Compliance 2010 Previous corrections CY2009 FLAT RATE 5,00 % EUR 0,00  2 534,97 2 534,97 Cross Compliance 2009 Weaknesses in report of eligibility checks and veterinarian checks, farmers with animals, CY2008 FLAT RATE 2,00 % EUR  625 639,55  63,25  625 576,30 Cross Compliance 2010 Weaknesses in report of eligibility checks and veterinarian checks, farmers with animals, CY2009 FLAT RATE 2,00 % EUR  602 924,23  214,77  602 709,46 Cross Compliance 2009 Weaknesses in report of eligibility checks, farmers without animals, CY2008 FLAT RATE 2,00 % EUR  1 917 822,51 0,00  1 917 822,51 Cross Compliance 2010 Weaknesses in report of eligibility checks, farmers without animals, CY2009 FLAT RATE 2,00 % EUR  1 533 726,99 0,00  1 533 726,99 Cross Compliance 2011 Weaknesses in report of eligibility checks, farmers without animals, CY2010 FLAT RATE 2,00 % EUR  1 081 038,12 0,00  1 081 038,12 Total IT: EUR  87 981 080,57  6 097 794,32  81 883 286,25 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact NL Certification 2013 Financial correction ONE OFF EUR  2 692 849,00 0,00  2 692 849,00 Fruit and Vegetables  Operational Programmes 2010 Insufficient checks on recognition FY 2010-2013 FLAT RATE 5,00 % EUR  1 267 405,71  13 670,46  1 253 735,25 Fruit and Vegetables  Operational Programmes 2011 Insufficient checks on recognition FY 2010-2013 FLAT RATE 5,00 % EUR  3 682 681,34 0,00  3 682 681,34 Fruit and Vegetables  Operational Programmes 2012 Insufficient checks on recognition FY 2010-2013 FLAT RATE 5,00 % EUR  2 608 143,33 0,00  2 608 143,33 Fruit and Vegetables  Operational Programmes 2013 Insufficient checks on recognition FY 2010-2013 FLAT RATE 5,00 % EUR  362 117,22 0,00  362 117,22 Fruit and Vegetables  Operational programmes incl. withdrawals 2014 Insufficient checks on recognition FY 2014 FLAT RATE 5,00 % EUR  26 061,78 0,00  26 061,78 Total NL: EUR  10 639 258,38  13 670,46  10 625 587,92 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact PT Certification 2009 Amounts recorded in debtor's ledger but not recovered ONE OFF EUR  101 980,26 0,00  101 980,26 Certification 2012 Known error EAGF IACS ONE OFF EUR  343,56 0,00  343,56 Certification 2012 MLE for EAGF Non-IACS ONE OFF EUR  240 677,39 0,00  240 677,39 Other Direct Aid  Article 68-72 of Regulation (EC) No 73/2009 2011 Non-performance of on-the-spot checks FLAT RATE 2,00 % EUR  126 701,30 0,00  126 701,30 Other Direct Aid  Article 68-72 of Regulation (EC) No 73/2009 2012 Non-performance of on-the-spot checks FLAT RATE 2,00 % EUR  99 604,68 0,00  99 604,68 Other Direct Aid  Article 68-72 of Regulation (EC) No 73/2009 2013 Non-performance of on-the-spot checks FLAT RATE 2,00 % EUR  159 456,24 0,00  159 456,24 Total PT: EUR  728 763,43 0,00  728 763,43 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact RO Fruit and Vegetables  Exceptional support measures 2011 EHEC non-harvesting FLAT RATE 10,00 % EUR  260,03 0,00  260,03 Irregularities 2013 Recovery procedure not initiated within 1 year from the PACA ONE OFF EUR  5 758,63 0,00  5 758,63 Irregularities 2014 Recovery procedure not initiated within 1 year from the PACA ONE OFF EUR  12 741,33 0,00  12 741,33 Fruit and Vegetables  Operational Programmes 2011 Shortcomings in the PO recognition FLAT RATE 5,00 % EUR  8 275,06 0,00  8 275,06 Fruit and Vegetables  Operational Programmes 2012 Shortcomings in the PO recognition FLAT RATE 5,00 % EUR  56 494,53 0,00  56 494,53 Total RO: EUR  83 529,58 0,00  83 529,58 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact SE Decoupled Direct Aids 2012 CY 2011 Weakness in LPIS update after OTSC, lack of retroactive recoveries, cross-checks, non-conforming paper applications ONE OFF EUR  851 382,71 0,00  851 382,71 Decoupled Direct Aids 2013 CY 2012 Weakness in LPIS update after OTSC, lack of retroactive recoveries ONE OFF EUR  831 883,84 0,00  831 883,84 Decoupled Direct Aids 2014 CY 2013 Lack of retroactive recoveries ESTIMATED AMOUNT EUR  414 905,24 0,00  414 905,24 Decoupled Direct Aids 2014 CY 2013 Weakness in risk analysis RS + failure to evaluate and update it FLAT RATE 2,00 % EUR  8 811 286,44 0,00  8 811 286,44 Total SE: EUR  10 909 458,23 0,00  10 909 458,23 Currency Amount Deductions Financial Impact EUR  529 475 639,33  7 001 852,83  522 473 786,50 Budget Item: 6711 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact AT Rural Development EAFRD Axis 2 (2007-2013, non area related measures) 2012 Scope of the on-the-spot checks FLAT RATE 5,00 % EUR  70 795,87 0,00  70 795,87 Rural Development EAFRD Axis 2 (2007-2013, non area related measures) 2013 Scope of the on-the-spot checks FLAT RATE 5,00 % EUR  142 245,32 0,00  142 245,32 Total AT: EUR  213 041,19 0,00  213 041,19 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact DE Certification 2011 Financial errors in the EAFRD non-IACS population ONE OFF EUR  232 843,16 0,00  232 843,16 Rural Development EAFRD Axis 1+3  Investment orientated measures (2007-2013) 2013 Known error in the management of the measure 323-C ONE OFF EUR  24 474,17 0,00  24 474,17 Certification 2013 Known errors resulting from the substantive testing of the IACS population ONE OFF EUR  19 704,48 0,00  19 704,48 Certification 2013 Most Likely Error (MLE) resulting from the substantive testing of the IACS population ONE OFF EUR  268 082,29 0,00  268 082,29 Rural Development EAFRD Investment  public beneficiaries 2013 No procurement procedure followed for IT tools purchase ONE OFF EUR  2 706 123,93 0,00  2 706 123,93 Certification 2009 Outstanding financial errors from previous year ONE OFF EUR  5 069,40 0,00  5 069,40 Certification 2010 Outstanding financial errors from previous year ONE OFF EUR  4 538,21 0,00  4 538,21 Certification 2011 Outstanding financial errors from previous year ONE OFF EUR  365,82 0,00  365,82 Certification 2012 Outstanding financial errors from previous year ONE OFF EUR  560,65 0,00  560,65 Rural Development EAFRD Axis 1+3  Investment orientated measures (2007-2013) 2012 Public Procurement Procedures not properly assessed and checked FLAT RATE 5,00 % EUR  841 263,73 0,00  841 263,73 Rural Development EAFRD Axis 1+3  Investment orientated measures (2007-2013) 2013 Public Procurement Procedures not properly assessed and checked FLAT RATE 5,00 % EUR  1 543 911,96 0,00  1 543 911,96 Rural Development EAFRD Investment  public beneficiaries 2014 Public Procurement Procedures not properly assessed and checked FLAT RATE 5,00 % EUR  1 441 912,56 0,00  1 441 912,56 Certification 2012 Review of the control statistics ONE OFF EUR  69 518,37 0,00  69 518,37 Total DE: EUR  7 158 368,73 0,00  7 158 368,73 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact ES Certification 2011 Correction for the known error EAFRD IACS ONE OFF EUR  2 916,99 0,00  2 916,99 Certification 2011 Correction for the known error EAFRD non IACS ONE OFF EUR  5 013,25 0,00  5 013,25 Certification 2011 Correction for the MLE EAFRD IACS ONE OFF EUR  20 953,46 0,00  20 953,46 Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2014 Payments for the sub-measure of AE  'Organic farming' FLAT RATE 5,00 % EUR  9 130,61 0,00  9 130,61 Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2014 Payments to the beneficiaries before the finalisation of the OTSC (AEM) FLAT RATE 2,00 % EUR  106 066,65 0,00  106 066,65 Total ES: EUR  144 080,96 0,00  144 080,96 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact FI Certification 2011 Correction for failure to start recovery procedures ONE OFF EUR  28 672,16  108,34  28 563,82 Total FI: EUR  28 672,16  108,34  28 563,82 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact FR Certification 2010 6 yearly grass premium paid instead of 5 ONE OFF EUR  12 978,78 0,00  12 978,78 Certification 2010 Correction for the MLE on the EAFRD-non IACS population ONE OFF EUR  1 270 251,62 0,00  1 270 251,62 Rural Development EAFRD Investment  private beneficiaries 2010 Eligibility criteria not verified FLAT RATE 2,00 % EUR  143 933,09  143 933,09 0,00 Rural Development EAFRD Investment  private beneficiaries 2010 Eligibility criteria not verified FLAT RATE 5,00 % EUR  359 832,71 0,00  359 832,71 Rural Development EAFRD Axis 1+3  Investment orientated measures (2007-2013) 2010 Eligibility criteria not verified ONE OFF EUR  20 653,38 0,00  20 653,38 Rural Development EAFRD Investment  private beneficiaries 2011 Eligibility criteria not verified FLAT RATE 2,00 % EUR  653 002,96  653 002,96 0,00 Rural Development EAFRD Investment  private beneficiaries 2011 Eligibility criteria not verified FLAT RATE 5,00 % EUR  1 632 507,39  9 777,90  1 622 729,49 Rural Development EAFRD Axis 1+3  Investment orientated measures (2007-2013) 2011 Eligibility criteria not verified ONE OFF EUR  131 070,04 0,00  131 070,04 Rural Development EAFRD Investment  private beneficiaries 2012 Eligibility criteria not verified FLAT RATE 2,00 % EUR  714 128,24  714 128,24 0,00 Rural Development EAFRD Investment  private beneficiaries 2012 Eligibility criteria not verified FLAT RATE 5,00 % EUR  1 785 320,60 0,00  1 785 320,60 Rural Development EAFRD Axis 1+3  Investment orientated measures (2007-2013) 2012 Eligibility criteria not verified ONE OFF EUR  149 439,53 0,00  149 439,53 Rural Development EAFRD Investment  private beneficiaries 2013 Eligibility criteria not verified FLAT RATE 2,00 % EUR  179 735,46  179 735,46 0,00 Rural Development EAFRD Investment  private beneficiaries 2013 Eligibility criteria not verified FLAT RATE 5,00 % EUR  449 338,69 0,00  449 338,69 Rural Development EAFRD Axis 1+3  Investment orientated measures (2007-2013) 2013 Eligibility criteria not verified ONE OFF EUR  44 643,36 0,00  44 643,36 Certification 2010 Known error on the EAFRD Non IACS population: VAT co-financed by the EU funds for public entities ONE OFF EUR  813 607,17 0,00  813 607,17 Cross Compliance 2010 Non-definition of GAEC, inappropriate on the spot checks for SMR1 and 2 and 5, CY 2010 FLAT RATE 2,00 % EUR  728 973,79  87 084,56  641 889,23 Cross Compliance 2011 Non-definition of GAEC, inappropriate on the spot checks for SMR1 and 2 and 5, CY 2010 FLAT RATE 2,00 % EUR  276 681,27  98 285,34  178 395,93 Cross Compliance 2012 Non-definition of GAEC, inappropriate on the spot checks for SMR1 and 2 and 5, CY 2010 FLAT RATE 2,00 % EUR  20 437,53 0,00  20 437,53 Cross Compliance 2013 Non-definition of GAEC, inappropriate on the spot checks for SMR1 and 2 and 5, CY 2010 FLAT RATE 2,00 % EUR  667,67 0,00  667,67 Cross Compliance 2011 Non-definition of GAEC, inappropriate on the spot checks for SMR1 and 2 and 5, CY 2011 FLAT RATE 2,00 % EUR  729 955,39 0,00  729 955,39 Cross Compliance 2012 Non-definition of GAEC, inappropriate on the spot checks for SMR1 and 2 and 5, CY 2011 FLAT RATE 2,00 % EUR  694 669,61  128 311,12  566 358,49 Cross Compliance 2013 Non-definition of GAEC, inappropriate on the spot checks for SMR1 and 2 and 5, CY 2011 FLAT RATE 2,00 % EUR  2 004,69 0,00  2 004,69 Cross Compliance 2012 Non-definition of GAEC, inappropriate on the spot checks for SMR1 and 2 and 5, CY 2012 FLAT RATE 2,00 % EUR  445 542,80 0,00  445 542,80 Cross Compliance 2013 Non-definition of GAEC, inappropriate on the spot checks for SMR1 and 2 and 5, CY 2012 FLAT RATE 2,00 % EUR  618 564,62  95 434,72  523 129,90 Rural Development EAFRD Investment  private beneficiaries 2010 Reasonableness of costs not checked FLAT RATE 2,00 % EUR  466 051,99  466 051,99 0,00 Rural Development EAFRD Investment  private beneficiaries 2010 Reasonableness of costs not checked FLAT RATE 5,00 % EUR  1 165 129,98  200 489,14  964 640,84 Rural Development EAFRD Investment  private beneficiaries 2011 Reasonableness of costs not checked FLAT RATE 2,00 % EUR  1 318 962,23  1 318 962,23 0,00 Rural Development EAFRD Investment  private beneficiaries 2011 Reasonableness of costs not checked FLAT RATE 5,00 % EUR  3 297 405,58  67 253,62  3 230 151,96 Rural Development EAFRD Investment  private beneficiaries 2012 Reasonableness of costs not checked FLAT RATE 2,00 % EUR  1 646 751,71  1 646 751,71 0,00 Rural Development EAFRD Investment  private beneficiaries 2012 Reasonableness of costs not checked FLAT RATE 5,00 % EUR  4 116 879,28  62 387,68  4 054 491,60 Rural Development EAFRD Investment  private beneficiaries 2013 Reasonableness of costs not checked FLAT RATE 2,00 % EUR  346 040,61  346 040,61 0,00 Rural Development EAFRD Investment  private beneficiaries 2013 Reasonableness of costs not checked FLAT RATE 5,00 % EUR  865 101,55  58 386,10  806 715,45 Total FR: EUR  25 100 263,32  6 276 016,47  18 824 246,85 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact GB Rural Development EAFRD Axis 4 LEADER (2007-2013) 2012 Measure 413: one-off correction due to the lack of checks on the reasonableness of costs and on the availability of 3 quotations in one project ONE OFF EUR  9 791,59 0,00  9 791,59 Rural Development EAFRD Axis 4 LEADER (2007-2013) 2012 Measure 411/413: weaknesses identified in several key controls (project selection, checks on the reliability of the applicant and on double financing, OTSC) FLAT RATE 5,00 % EUR  116 143,13  489,58  115 653,55 Rural Development EAFRD Axis 4 LEADER (2007-2013) 2013 Measure 411/413: weaknesses identified in several key controls (project selection, checks on the reliability of the applicant and on double financing, OTSC) FLAT RATE 5,00 % EUR  1 731 861,46 0,00  1 731 861,46 Rural Development EAFRD Axis 4 LEADER (2007-2013) 2014 Measure 411/413: weaknesses identified in several key controls (project selection, checks on the reliability of the applicant and on double financing, OTSC) FLAT RATE 5,00 % EUR  748 948,33 0,00  748 948,33 Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2012 Measure 214: weakness in the administrative cross-check on livestock density FLAT RATE 5,00 % EUR  3 121 252,71 0,00  3 121 252,71 Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2013 Measure 214: weakness in the administrative cross-check on livestock density FLAT RATE 5,00 % EUR  3 258 827,27 0,00  3 258 827,27 Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2014 Measure 214: weakness in the administrative cross-check on livestock density FLAT RATE 5,00 % EUR  1 291 507,12 0,00  1 291 507,12 Rural Development EAFRD Axis 2 (2007-2013, non area related measures) 2012 Measure 216: weakness in check on double financing, on VAT registration, on in-situ visits, on cost reasonableness, delivery of the investment and on the scope of the on-the-spot checks FLAT RATE 2,00 % EUR  70 521,65 0,00  70 521,65 Rural Development EAFRD Axis 2 (2007-2013, non area related measures) 2013 Measure 216: weakness in check on double financing, on VAT registration, on in-situ visits, on cost reasonableness, delivery of the investment and on the scope of the on-the-spot checks FLAT RATE 2,00 % EUR  761 093,10 0,00  761 093,10 Rural Development EAFRD Axis 2 (2007-2013, non area related measures) 2014 Measure 216: weakness in check on double financing, on VAT registration, on in-situ visits, on cost reasonableness, delivery of the investment and on the scope of the on-the-spot checks FLAT RATE 2,00 % EUR  733 293,71 0,00  733 293,71 Rural Development EAFRD Axis 2 (2007-2013, non area related measures) 2012 Measure 227: weakness in checks on reliability of the applicant, on in-situ visits, on verification of the delivery of the investment and in the scope of the on-the-spot checks FLAT RATE 5,00 % EUR  42 403,20 0,00  42 403,20 Rural Development EAFRD Axis 2 (2007-2013, non area related measures) 2013 Measure 227: weakness in checks on reliability of the applicant, on in-situ visits, on verification of the delivery of the investment and in the scope of the on-the-spot checks FLAT RATE 5,00 % EUR  364 039,25 0,00  364 039,25 Rural Development EAFRD Axis 2 (2007-2013, non area related measures) 2014 Measure 227: weakness in checks on reliability of the applicant, on in-situ visits, on verification of the delivery of the investment and in the scope of the on-the-spot checks FLAT RATE 5,00 % EUR  366 157,36 0,00  366 157,36 Total GB: EUR  12 615 839,88  489,58  12 615 350,30 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact GR Rural Development EAFRD Axis 1+3  Investment orientated measures (2007-2013) 2010 Inappropriate application of selection criteria FLAT RATE 5,00 % EUR  506 480,19 0,00  506 480,19 Rural Development EAFRD Axis 1+3  Investment orientated measures (2007-2013) 2011 Inappropriate application of selection criteria FLAT RATE 5,00 % EUR  699 174,68 0,00  699 174,68 Rural Development EAFRD Axis 1+3  Investment orientated measures (2007-2013) 2012 Inappropriate application of selection criteria FLAT RATE 5,00 % EUR  1 002 840,61 0,00  1 002 840,61 Rural Development EAFRD Axis 1+3  Investment orientated measures (2007-2013) 2013 Inappropriate application of selection criteria FLAT RATE 5,00 % EUR  899 008,70 0,00  899 008,70 Rural Development EAFRD Axis 1+3  Investment orientated measures (2007-2013) 2011 Sanction policy is not effective, proportionate and dissuasive ONE OFF 0,00 % EUR  536 620,15 0,00  536 620,15 Rural Development EAFRD Axis 1+3  Investment orientated measures (2007-2013) 2012 Sanction policy is not effective, proportionate and dissuasive ONE OFF 0,00 % EUR  100 072,61 0,00  100 072,61 Rural Development EAFRD Axis 1+3  Investment orientated measures (2007-2013) 2013 Sanction policy is not effective, proportionate and dissuasive ONE OFF 0,00 % EUR  136 263,56 0,00  136 263,56 Total GR: EUR  3 880 460,50 0,00  3 880 460,50 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact IT Cross Compliance 2010 Application of a tolerance, farmers with animals, CY2009 FLAT RATE 5,00 % EUR  78 405,91 0,00  78 405,91 Cross Compliance 2011 Application of a tolerance, farmers with animals, CY2010 FLAT RATE 5,00 % EUR  38 637,69 0,00  38 637,69 Cross Compliance 2009 Application of a tolerance, weaknesses in report of eligibility checks and veterinarian checks, farmers with animals, CY2008 FLAT RATE 5,00 % EUR  143 572,52 0,00  143 572,52 Cross Compliance 2010 Application of a tolerance, weaknesses in report of eligibility checks and veterinarian checks, farmers with animals, CY2009 FLAT RATE 5,00 % EUR  100 094,63 0,00  100 094,63 Cross Compliance 2011 Application of a tolerance, weaknesses in report of eligibility checks and veterinarian checks, farmers with animals, CY2010 FLAT RATE 5,00 % EUR  134 296,47  3 255,87  131 040,60 Cross Compliance 2010 Application of a tolerance, weaknesses in report of eligibility checks, farmers with animals, CY2009 FLAT RATE 5,00 % EUR  42 005,10 0,00  42 005,10 Cross Compliance 2011 Application of a tolerance, weaknesses in report of eligibility checks, farmers with animals, CY2010 FLAT RATE 5,00 % EUR  43 429,85 0,00  43 429,85 Cross Compliance 2009 Previous corrections CY2008 FLAT RATE 5,00 % EUR 0,00  13 570,69 13 570,69 Cross Compliance 2010 Previous corrections CY2009 FLAT RATE 5,00 % EUR 0,00  12 124,12 12 124,12 Cross Compliance 2009 Weaknesses in report of eligibility checks and veterinarian checks, farmers with animals, CY2008 FLAT RATE 2,00 % EUR  19 365,24 0,00  19 365,24 Cross Compliance 2010 Weaknesses in report of eligibility checks and veterinarian checks, farmers with animals, CY2009 FLAT RATE 2,00 % EUR  23 218,80 0,00  23 218,80 Cross Compliance 2009 Weaknesses in report of eligibility checks, farmers without animals, CY2008 FLAT RATE 2,00 % EUR  90 181,34 0,00  90 181,34 Cross Compliance 2010 Weaknesses in report of eligibility checks, farmers without animals, CY2009 FLAT RATE 2,00 % EUR  96 173,02 0,00  96 173,02 Cross Compliance 2011 Weaknesses in report of eligibility checks, farmers without animals, CY2010 FLAT RATE 2,00 % EUR  104 882,23 0,00  104 882,23 Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2011 Weaknesses on the on-the-spot controls  Measure 211 FLAT RATE 5,00 % EUR 540,56 0,00 540,56 Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2012 Weaknesses on the on-the-spot controls  Measure 211 FLAT RATE 5,00 % EUR  248 449,43 0,00  248 449,43 Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2013 Weaknesses on the on-the-spot controls  Measure 211 FLAT RATE 5,00 % EUR  215 733,48 0,00  215 733,48 Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2014 Weaknesses on the on-the-spot controls  Measure 211 FLAT RATE 5,00 % EUR  175 805,33 0,00  175 805,33 Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2011 Weaknesses on the on-the-spot controls  Measure 214 FLAT RATE 2,00 % EUR 193,13 0,00 193,13 Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2012 Weaknesses on the on-the-spot controls  Measure 214 FLAT RATE 2,00 % EUR  341 406,39 0,00  341 406,39 Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2013 Weaknesses on the on-the-spot controls  Measure 214 FLAT RATE 2,00 % EUR  416 214,54 0,00  416 214,54 Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2014 Weaknesses on the on-the-spot controls  Measure 214 FLAT RATE 2,00 % EUR  454 241,45 0,00  454 241,45 Total IT: EUR  2 765 379,73  28 950,68  2 736 429,05 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact LT Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2009 Weaknesses in the on-the-spot controls  Measure 214 FLAT RATE 2,00 % EUR  84 153,64 0,00  84 153,64 Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2010 Weaknesses in the on-the-spot controls  Measure 214 FLAT RATE 2,00 % EUR  144 593,73 0,00  144 593,73 Total LT: EUR  228 747,37 0,00  228 747,37 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact PL Rural Development EAFRD Axis 1  Measures with flat rate support 2010 Weaknesses in early retirement scheme payments FLAT RATE 2,00 % EUR  234 331,35 0,00  234 331,35 Rural Development EAFRD Axis 1  Measures with flat rate support 2010 Weaknesses in early retirement scheme payments FLAT RATE 5,00 % EUR  3 515 081,52 0,00  3 515 081,52 Rural Development EAFRD Axis 1  Measures with flat rate support 2011 Weaknesses in early retirement scheme payments FLAT RATE 2,00 % EUR  675 353,06 0,00  675 353,06 Rural Development EAFRD Axis 1  Measures with flat rate support 2011 Weaknesses in early retirement scheme payments FLAT RATE 5,00 % EUR  10 229 852,44 0,00  10 229 852,44 Rural Development EAFRD Axis 1  Measures with flat rate support 2012 Weaknesses in early retirement scheme payments FLAT RATE 2,00 % EUR  717 693,11 0,00  717 693,11 Rural Development EAFRD Axis 1  Measures with flat rate support 2012 Weaknesses in early retirement scheme payments FLAT RATE 5,00 % EUR  10 110 275,83 0,00  10 110 275,83 Rural Development EAFRD Axis 1  Measures with flat rate support 2013 Weaknesses in early retirement scheme payments FLAT RATE 2,00 % EUR  758 347,29 0,00  758 347,29 Rural Development EAFRD Axis 1  Measures with flat rate support 2013 Weaknesses in early retirement scheme payments FLAT RATE 5,00 % EUR  11 230 876,11 0,00  11 230 876,11 Rural Development EAFRD Axis 1  Measures with flat rate support 2011 Weaknesses in the semi-subsistence farming scheme FLAT RATE 10,00 % EUR  3 614 511,65 0,00  3 614 511,65 Rural Development EAFRD Axis 1  Measures with flat rate support 2011 Weaknesses in the semi-subsistence farming scheme ONE OFF 11,00 % EUR  4 467 373,95 0,00  4 467 373,95 Rural Development EAFRD Axis 1  Measures with flat rate support 2012 Weaknesses in the semi-subsistence farming scheme FLAT RATE 10,00 % EUR  619,90 0,00  619,90 Rural Development EAFRD Axis 1  Measures with flat rate support 2012 Weaknesses in the semi-subsistence farming scheme ONE OFF 11,00 % EUR  766,17 0,00  766,17 Rural Development EAFRD Axis 1  Measures with flat rate support 2013 Weaknesses in the semi-subsistence farming scheme FLAT RATE 10,00 % EUR 7 909,14 0,00 7 909,14 Rural Development EAFRD Axis 1  Measures with flat rate support 2013 Weaknesses in the semi-subsistence farming scheme ONE OFF 11,00 % EUR 9 775,34 0,00 9 775,34 Rural Development EAFRD Investment  private beneficiaries 2011 Weaknesses in verification of cost reasonableness; SME criterion verification and scope of on the spot checks FLAT RATE 5,00 % EUR  2 046 731,11 0,00  2 046 731,11 Rural Development EAFRD Investment  private beneficiaries 2012 Weaknesses in verification of cost reasonableness; SME criterion verification and scope of on the spot checks FLAT RATE 5,00 % EUR  5 369 057,29 0,00  5 369 057,29 Rural Development EAFRD Investment  private beneficiaries 2013 Weaknesses in verification of cost reasonableness; SME criterion verification and scope of on the spot checks FLAT RATE 5,00 % EUR  3 857 372,46 0,00  3 857 372,46 Rural Development EAFRD Investment  private beneficiaries 2014 Weaknesses in verification of cost reasonableness; SME criterion verification and scope of on the spot checks FLAT RATE 5,00 % EUR  437 316,75 0,00  437 316,75 Total PL: EUR  57 247 875,51 0,00  57 247 875,51 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact PT Certification 2009 known error EAFRD IACS population ONE OFF EUR  74 565,74  5 457,44  69 108,30 Certification 2009 known error EAFRD non-IACS population ONE OFF EUR  487,20  11,93  475,27 Total PT: EUR  75 052,94  5 469,37  69 583,57 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact RO Rural Development EAFRD Investment  public beneficiaries 2010 Insufficient checks on the public procurement procedure FLAT RATE 10,00 % EUR  3 837 667,96 0,00  3 837 667,96 Rural Development EAFRD Axis 1+3  Investment orientated measures (2007-2013) 2011 Insufficient checks on the public procurement procedure FLAT RATE 5,00 % EUR  362 166,32 0,00  362 166,32 Rural Development EAFRD Investment  public beneficiaries 2011 Insufficient checks on the public procurement procedure FLAT RATE 10,00 % EUR  30 088 395,70 0,00  30 088 395,70 Rural Development EAFRD Axis 1+3  Investment orientated measures (2007-2013) 2012 Insufficient checks on the public procurement procedure FLAT RATE 5,00 % EUR  4 835 357,49 0,00  4 835 357,49 Rural Development EAFRD Investment  public beneficiaries 2012 Insufficient checks on the public procurement procedure FLAT RATE 10,00 % EUR  26 711 026,12 0,00  26 711 026,12 Rural Development EAFRD Axis 1+3  Investment orientated measures (2007-2013) 2013 Insufficient checks on the public procurement procedure FLAT RATE 5,00 % EUR  15 638 250,66 0,00  15 638 250,66 Rural Development EAFRD Investment  public beneficiaries 2010 No penalties applied when end-of-works dates are exceeded EXTRAPOLATED 2,44 % EUR  959 810,35 0,00  959 810,35 Rural Development EAFRD Investment  public beneficiaries 2011 No penalties applied when end-of-works dates are exceeded EXTRAPOLATED 2,44 % EUR  7 525 183,01 0,00  7 525 183,01 Rural Development EAFRD Investment  public beneficiaries 2012 No penalties applied when end-of-works dates are exceeded EXTRAPOLATED 2,44 % EUR  8 104 689,34 0,00  8 104 689,34 Rural Development EAFRD Investment  public beneficiaries 2013 No penalties applied when end-of-works dates are exceeded EXTRAPOLATED 2,44 % EUR  5 405 977,31 0,00  5 405 977,31 Certification 2011 Late initiation of recovery procedures under EAFRD ONE OFF EUR  7 084,36 0,00  7 084,36 Total RO: EUR  103 475 608,62 0,00  103 475 608,62 Currency Amount Deductions Financial Impact EUR  212 933 390,91  6 311 034,44  206 622 356,47